UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported)January 25, 2008 Commerce Bancorp, Inc. (Exact name of Registrant as specified in its charter) New Jersey 1-12069 22-2433468 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) Commerce Atrium, 1701 Route 70 East, Cherry Hill, NJ 08034-5400 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (856) 751-9000 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02RESULTS OF OPERATIONS AND FINANCIAL CONDITION On January 25, 2008 the Registrant issued a press release reporting its results for thefourth quarter of 2007. A copy of the press release is attached as Exhibit 99.1 to this report. OnJanuary 25, 2008 the Registrant also made certain supplemental information available. A copy of the supplemental information is attached as Exhibit 99.2 to this report. Item 9.01.FINANCIAL STATEMENTS AND EXHIBITS (c) Exhibits 99.1 Press Release, dated January 25, 2008. 99.2 Supplemental Information. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Commerce Bancorp, Inc. January 25, 2008 By: /s/ Douglas J. Pauls Name: Douglas J. Pauls Title: ExecutiveVice President and Chief Financial Officer Exhibit Index Number Description 99.1 Press Release, dated January 25, 2008. 99.2 Supplemental Information.
